Citation Nr: 0822341	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-31 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1985 to 
December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  There is no medical evidence that the veteran's 
subjective complaints of vertigo with one episode requiring 
treatment in June 2000 is related to any disease or injury 
incurred in service.

2.  There is no medical evidence that the veteran has 
tinnitus.


CONCLUSIONS OF LAW

1.  Vertigo was not incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

In the present case, notice was provided to the veteran in 
May 2005, prior to the initial AOJ decision on his claims for 
service connection.  The Board finds that the notice provided 
fully complies with VA's duty to notify as set forth in 
controlling law and regulation.  

The Board also notes that the veteran was provided notice in 
March 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claims, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice earlier on 
these elements of his claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from 
February 2005 through March 2005.  Private medical treatment 
records identified the veteran were obtained for June 2000.  

The Board notes that the veteran's service treatment records 
are not in the claims file.  The National Personnel Records 
Center (NPRC) has indicated that the veteran's service 
treatment records are unavailable for review.  In such cases, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is heightened and 
includes an obligation to search alternative forms of records 
that may support the veteran's case.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992). There is also a heightened 
obligation to explain findings and to carefully consider the 
benefit of the doubt rule in cases where records are presumed 
destroyed while in the possession of the government.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

The veteran was notified by an April 2006 letter that his 
service treatment records were unavailable and requested to 
complete a NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data.  In addition, the veteran was 
advised in the initial notice sent in May 2005 of what 
evidence he could submit in support of his claim including 
medical evidence and lay statements from people with personal 
knowledge of his conditions.   He was also contacted by 
telephone requesting he submit any copies he may have of his 
service treatment records.  

The veteran completed and submitted the NA Form 13055 in 
September 2006, and he submitted duplicate copies of the 
private treatment records from June 2000.  He has not, to 
date, submitted any other evidence in support of his claim, 
except for his own statements.  In July 2006, a Formal 
Finding of Unavailability was made indicating the efforts 
undertaken to obtain the veteran's service treatment records 
and finding that further attempts at this time would be 
futile.  The Board finds, therefore, that VA has met its 
obligation to notify and assist the veteran in attempting to 
obtain or recreate his service treatment records.

The veteran was notified in the rating decision, Statement of 
the Case and Supplemental Statement of the Case of what 
evidence had obtained and considered.  He has not identified 
any additional evidence not already considered.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Board finds, 
however, that VA is not obligated to provide examinations to 
the veteran on his claimed conditions because there is no 
evidence that the claimed conditions either exist or may be 
associated with his military service.  There is only the 
veteran's statements that he had these conditions.  He has 
not identified any treatment for these conditions in service 
or that he is currently receiving any treatment for them.  
Rather he only identified on period of treatment in June 
2000, which was more than eight years after the veteran's 
separation from service and approximately eight years ago.  
Since there is no medical evidence indicating that either 
claimed condition presently exists or that there is a 
possible nexus, or relationship, between the claimed 
conditions and the veteran's military service, VA was not 
required to provide the veteran with any examinations.  
38 C.F.R. § 3.159(c)(4)(i)(C) (2007). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Vertigo

The medical evidence shows that the veteran experienced the 
onset of dizziness in May 2000 when he stretched at work 
(evidence shows he is a web designer) and continued to have 
periods of dizziness thereafter.  He sought treatment on June 
6, 2000, and was diagnosed to have benign positional vertigo.  
He was referred for physical therapy.  Evaluation by the 
physical therapist revealed the veteran has positional 
nystagmus and positive Hallpike indicating the presence of 
vertigo.  He was treated with the Epley maneuver.  He 
returned one week later and reported he was symptom free.  
Examination revealed him to have a negative Hallpike.  It was 
assessed that the therapy goals were met and the veteran was 
discharged even though the initial plan was that it would 
take four to six weeks of therapy for 100 percent reduction 
of symptoms.  

There is no medical evidence subsequent to June 2000 that the 
veteran has either complained of or sought further treatment 
for vertigo/dizziness.  VA treatment records obtained from 
2005 fail to show any report by the veteran of current 
symptoms or a history of vertigo/dizziness.

The only evidence that the veteran has a current disability 
is his statement that he continues to experience symptoms.  
In his February 2006 Notice of Disagreement, the veteran 
stated that, with the treatment plan offered, he has been 
able to reduce the symptoms but has never been symptom free.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
vertigo.  First, there is no medical evidence to support the 
veteran's contention that he continues to have benign 
positional vertigo.  His statement in the Notice of 
Disagreement that he has never been symptom free is in direct 
contradiction to his report on June 13, 2000, to the physical 
therapist that he was symptom free after one treatment.  The 
Board finds the veteran's report in the June 13, 2000, 
treatment note to be more probative that his February 2006 
statement.  The first statement is more probative because it 
was made contemporaneously to obtaining medical treatment.  
In contrast, the veteran's second statement is inherently 
biased as it is made in conjunction with seeking monetary 
compensation from VA, thereby reducing its probative value.  

In addition, the Board finds that, even if it were to concede 
that the veteran has a current disability (i.e., benign 
positional vertigo), there is no evidence that this 
disability is related to his military service.  The veteran 
has not identified any injury or disease incurred in service 
that may have caused this disorder.  Nor has the veteran 
stated that he was ever treated in service for this disorder.  
The treatment for the complaint was more than eight and a 
half years after the veteran's discharge from service.  
Furthermore, the June 2000 treatment records clearly show 
that the onset of the veteran's dizziness was in May 2000.  
There has been no report that the onset of the veteran's 
dizziness or vertigo was in service.  In addition, the 
veteran has not reported that he has had a continuity of 
symptomatology since service (in other words, that he has had 
episodes of dizziness or vertigo since service).  

Thus, the evidence clearly shows that the onset of the 
veteran's benign positional vertigo was in May 2000, more 
than eight and a half years after the veteran's separation 
from service.  The lack of evidence of this condition 
occurring within that period of time weighs heavily against 
finding there exists a relationship between any current 
disorder and the veteran's service.  Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service)

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for vertigo, and the benefit of the 
doubt doctrine is not applicable.  Consequently, the 
veteran's claim must be denied.

Tinnitus

The veteran has claimed service connection for tinnitus as 
associated with his vertigo.  However, there is simply no 
medical evidence that the veteran currently has tinnitus.  
When seeking treatment for vertigo in June 2000, the veteran 
clearly denied having tinnitus.  When seen at the VA in 2005, 
the veteran also failed to report any current symptoms of 
tinnitus or that he has a history of tinnitus.  The veteran's 
statement alone is not sufficient to establish the existence 
of a current disability.  A current disability must be shown 
by medical evidence.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  There being no medical evidence establishing the 
presence of tinnitus, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection, and the benefit of the doubt doctrine is not 
applicable.  Consequently the veteran's claim must be denied.


ORDER

Entitlement to service connection for vertigo is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


